DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s response to species election requirement filed on 10/05/2022. Claims 1-4 are examined.

Information Disclosure Statement
The information disclosure statement filed 07/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The “priority document” cited in the instant IDS was not found.  It is noted that the foreign priority document required under 35 USC 119 (a-d) has been retrieved by the USPTO on 09/02/2021. However no priority type document was found included with the instant IDS.

Election/Restrictions
Applicant's election with traverse of Species A (figs. 1 and 3) in the reply filed on 10/05/2022 is acknowledged.  The traversal is on the ground(s) that the claims attributed to the Species A and B in the restriction requirement mailed on 08/31/2022 were not appropriate.  This is not found persuasive because the attributed claims have been reconsidered. Claims 1-4 are generic to Species A and B (the reference character 42 is used across Figs. 1 and 2 and therefore the description in applicant par. 44 can be applied to Species B in accordance with applicant arguments). Species A encompasses the disclosed embodiments (including those in par. 40 wherein the box is filled with air; those in par. 44 regarding materials; and those in par. 56 regarding the single piece feature) wherein the claimed at least one box is located with the engine cowls as illustrated in Fig. 1. Species B  encompasses the disclosed embodiments (including those in par. 40 wherein the box is filled with air; those in par. 44 regarding materials; and those in par. 57 regarding the single piece feature) wherein the claimed at least one box is located with the reversing cowls as illustrated in Fig. 2.
Exemplary species are identified by applicant drawings.  Claim 4 can be interpreted as each of the box and cowling each being a single piece and therefore inclusion of claim 4 in restriction requirement was not inconsistent with the applicant disclosure.  The claims attributed to the species were preliminary as pointed out in par. 3 of the restriction requirement.
No arguments were presented showing the species are not independent or distinct. Similarly there was no showing that there is not a search burden regarding the restriction requirement. Therefore the requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the welded portion of steel sheet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2013/0216364 A1 (Evans) in view of Pub. No. US 2004/0045767 A1 (Byrne) and Pub. No.: US 2017/0089358 A1 (Radomski).
Regarding claim 1, Evans discloses a propulsive assembly (100, 110; see fig. 3) for aircraft (Title) comprising: an engine (110; see fig. 3), a nacelle (100; see fig. 3) arranged around the engine (110) on a common longitudinal axis (124; see fig. 3), and a pylon (see par. 20, bottom) supporting the engine (110), the nacelle including an engine cowl (130; composite embodiment in par. 80 or metallic embodiment in par. 28), and a reversing (air flows in reverse through the reversing cowl 142 when the fan is used for braking; see par. 99) cowl (142) following the engine cowl (130) along the longitudinal axis (124), each of the engine cowl (see skin in fig. 4 below) and each of the reversing cowl (see skin at 146 in fig. 4 below) having an internal skin, wherein at least one of the engine cowls or the reversing cowls of the nacelle comprises at least one box (see circumferential box creating void 170 wherein nacelle 130 is circumferential; see par. 75) arranged in a space (see space identified by arrow 112 in fig. 3) situated between the internal skin (see skin in fig. 4 below) of said cowl and the engine (110), the box delimiting a volume of material (172), the material being foam (172; see par. 93).  Evans does not explicitly disclose two engine cowls of generally "C"-shaped cross section articulated on the pylon and that can be linked to one another in a closed position; plurality reversing cowls; and the material being inert and foam being flame retardant foam.

    PNG
    media_image1.png
    585
    904
    media_image1.png
    Greyscale
[AltContent: textbox (internal skin)][AltContent: arrow]
Byrne teaches a propulsive assembly (10, 12; see fig. 1) and further teaches two engine cowls (34, 36) of generally "C"-shaped cross section (see fig. 2B) articulated on a pylon (32 in fig. 2A and structure at 28 in fig. 2B; this is consistent with pylon 12 in applicant fig. 3) and that can be linked (56) to one another in a closed position (see par. 43, middle and bottom); and plurality reversing cowls (two cowls 30; see fig. 2A and par. 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Evans with two engine cowls of generally "C"-shaped cross section articulated on the pylon and that can be linked to one another in a closed position; and plurality reversing cowls as taught by Byrne in order to facilitate providing access for inspection and maintenance (see Byrne par. 39, top).
Radomski teaches a propulsive assembly (110, 121; see fig. 1) and further teaches a material being inert (inter is interpreted in accordance with applicant specification as “air” or “fire-retardant foam”) and a foam being flame retardant foam (see par. 45) (the foam filling a void (20; see fig. 2) created by a box (box surrounding void 20) of a nacelle structure (2; see fig. 1); this is similar to foam location of Evans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Evans in view Byrne with the material being inert and foam being flame retardant foam as taught by Radomski in order to facilitate fire resistance, reduction of vibrations, and noise attenuation (see Radomski par. 45).
Regarding claim 4, Evans in view Byrne and Radomski teach the current invention as claimed and discussed above.  Evans does not explicitly teach the at least one box and the cowl of the nacelle are single-piece parts.
Byrne further teaches a box and a cowl are single-piece parts.  Byrne teaches a box (stiffener 50 with body 62; see figs. 3 and 4) can be welded (see par. 47, middle) to a cowl (edges 52 of body 62 (see fig. 4) can be welded to body 38 of cowl (34 or 36; see fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Evans in view Byrne and Radomski with the at least one box and the cowl of the nacelle are single-piece parts as taught by Byrnes in order to facilitate improved cost, weight, and complexity of manufacturing cowl doors (see Byrne par. 3).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Byrne and Radomski, as applied to claim 1 above, and further in view of US Patent 5,110,069 (Webb).
Regarding claim 2, Evans in view Byrne and Radomski teach the current invention as claimed and discussed above.  Evans does not explicitly disclose the at least one box is formed by a folded and welded steel sheet, and comprises edges which are fixed removably onto the internal skin of the cowl of the nacelle.
Byrne further teaches a box (stiffener 50 with body 62; see figs. 3 and 4) is formed by a sheet (see cross section of body 62 in fig. 4), and comprises edges (52; see fig. 4) which are fixed (see par. 47, bottom) onto an internal skin 44 of a cowl (body 38 of cowl 34 or 36; see figs. 2B and 4) of a nacelle (24; see fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Evans in view Byrne and Radomski with the at least one box is formed by a sheet, and comprises edges which are fixed onto the internal skin of the cowl of the nacelle as taught by Byrne in order to facilitate providing a void and structural reinforcement thereby improving cost, weight, and complexity of manufacturing  (see Evans par. 3). 
Radomski further teaches a box is formed of folded and welded steel (see par. 49 wherein the casing discussed in par. 49 is formed by the rings 4a-4d creating box surrounding void 20 in fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Evans in view Byrne and Radomski with the box is formed of folded and welded steel as taught by Radomski in order to facilitate using a material that can be readily formable and weldable wherein welding provides additional options to form a box shape rather than additional shape forming operations (see Radomski par. 49).
Webb teaches a propulsion assembly (10, 18; see fig. 2) and further teaches edges which are fixed removably onto a skin (see fig. 9 showing edges of box at 110 fixed to skin 112 wherein rivets can be used to attach box to skin; see col. 8, ll. 18-21) (it is noted that rivets providing the removable feature is consistent with applicant par. 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Evans in view Byrne and Radomski with fixed removably as taught by Webb in order to facilitate inspection, maintenance and replacement of the at least one box and/or foam.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Byrne, Radomski and Webb, as applied to claim 2 above, and further in view of Pub. No. US 2014/0147269 A1 (Porte).
Regarding claim 3, Evans in view Byrne, Radomski and Webb teach the current invention as claimed and discussed above, and further teach a link (see rivets taught by Webb in the claim 2 analysis above) between the edges of the at least one box and the internal skin of the cowl of the nacelle.  Evans does not explicitly teach the link between the edges of the at least one box and the internal skin of the cowl of the nacelle is tight (wherein “tight” is interpreted in accordance with applicant par. 47 as a small pitch or spacing between fasteners such as rivets).
Regarding claim 3, Evans in view Byrne, Radomski and Webb disclose all the essential features of the claimed invention except wherein the link is tight.  
While Evans in view Byrne, Radomski and Webb teach the general conditions of the claimed invention, they do not expressly teach the claimed wherein the link is tight (i.e. a small spacing).  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Porte teaches in paragraph 13 that the number of fasteners or rivets, and therefore the spacing between the rivets, must be great enough to withstand the stresses at a link of two structures (such as structures 20 and 22 in fig. 1) of a nacelle (at 10 in fig. 1) . One of ordinary skill further understands including too many fasteners results in additional expense and assembly time.  Therefore, an ordinary skilled worker would recognize that the spacing between fasteners or rivets is a result-effective variable that controls reaction of stress at a link between two structures. Thus, the claimed wherein the link is tight is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. the link between the edges of the at least one box and the internal skin of the cowl of the nacelle, were disclosed in the prior art by Evans in view Byrne, Radomski and Webb, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans in view Byrne, Radomski and Webb’s invention to include wherein the link between the edges of the at least one box and the internal skin of the cowl of the nacelle is tight in order to provide structural stability.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
foam or voids in nacelle structures: US 20200248626 A1, US 20110052383 A1, US 20060179817 A1, US 20050045774 A1, US 20150118023 A1, US 20100124494 A1; and
C-shaped nacelles: US 5157915 A, US 4471609 A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741